Citation Nr: 1200736	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  05-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers and internal bleeding claimed to be due to treatment occurring at a VA facility. 

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for anemia claimed to be due to treatment occurring at a VA facility.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was previously before the Board in June 2009, at which time the issues on the first page of this decision were all denied.  In addition, the Board also denied a claim for service connection for a right ankle disability. 

The Veteran appealed the June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 single judge decision, the Court affirmed (upheld) the Board's denial of service connection for a right ankle disability.  However, the denials of service connection for a right knee disability and a left hip disability and the denials of entitlement to compensation under 38 U.S.C.A. § 1151 for ulcers and anemia were each vacated and the issues remanded by the Court for additional development.  These issues have now been returned to the Board for action consistent with the May 2011 Court decision.  

The Veteran was afforded a Travel Board hearing in March 2009.  A transcript of the testimony offered at this hearing has been associated with the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In light of the May 2011 Court decision, the Board finds that additional development is necessary.

The Veteran contends that he has developed a chronic right knee disability and a chronic left hip disability as a result of injuries sustained during active service.  He states that he injured his right knee in 1952 when he jumped from a tank, twisted his ankle, and hit his knee on the steel track of the tank.  The Veteran claims that his left hip was injured in a multi-car automobile accident in January 1955.  

The record indicates that the Veteran has not yet been provided a VA examination of his claimed disabilities of the right knee and left hip.  The medical evidence establishes that the Veteran has current disabilities of the right knee and the left hip.  He underwent surgical replacement of the left hip in 1994.  Regarding active service, many of the Veteran's service treatment records are missing and presumed to have been destroyed.  

VA must provide the Veteran a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this case, a VA examination is required to determine whether the Veteran has current disabilities of the right knee and left hip as a result of injuries in service, as the standards of McLendon have been met.  The Veteran is competent to report persistent symptoms of knee and hip pain.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

The remaining standards of McLendon also have been met, since the Veteran is also competent to report experiencing in-service injuries to his right knee and left hip, as well as persistent symptoms since service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability). 

With respect to the claims for compensation under 38 U.S.C.A. § 1151 for ulcers, internal bleeding, and anemia, the Board finds that additional development is also required.  The Veteran contends that he has developed ulcers with internal bleeding as well as anemia as a result of treatment received at VA facilities.  Specifically, he argues that VA provided him with the medication Piroxicam (Feldene), and that the side effects of this medication may include ulcers and bleeding.  The Veteran argues that he was never informed of these potential side effects, and that he had ulcers, internal bleeding, and anemia as a result of this medication.  

The Court has indicated that the matter of whether or not the Veteran gave his informed consent to the use of Piroxicam must be addressed.  However, a review of the record shows that an attempt has never been made to obtain any forms that might show whether the Veteran was informed of the potential dangers of Piroxicam (Feldene) use and that he gave his consent.  The Board concludes that an attempt must be made to obtain these records, if they exist.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Furthermore, the Board also finds that a medical opinion in this matter would be helpful. 

Finally, the Board notes that additional evidence has been associated with the claims file since the January 2009 supplemental statement of the case.  The RO should consider this evidence when readjudicating the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request any and all consent forms relating to treatment of the Veteran's orthopedic disabilities at VA facilities from 1988 to 2004, to include any forms relating to the use of Piroxicam (Feldene) and the potential side effects of this medication, such as but not limited to prescription slips and labels that were attached to his medication containers.  

The RO/AMC should also attempt to obtain a list of all medications prescribed to the Veteran by VA from 1988 to 2004.

If no such records are available, this should be documented in the claims folder, and the steps taken to obtain these records should be described.

2.  The RO/AMC should schedule the Veteran for a VA orthopedic examination of his right knee and left hip.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the record, the examiner should provide an opinion as to the following questions:

a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current right knee disability is the result of the claimed in-service right knee injury or is otherwise causally related to service? 

b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current left hip disability is the result of the claimed in-service left hip injury or is otherwise causally related to service? 

The reasons and bases for all opinions must be provided.  The examiner should comment on the Veteran's lay statements as to his claimed in-service injuries and intermittent symptoms since that time and note whether or not they are consistent with medical science when viewed in the context of his current diagnoses and the likely progression of his claimed disabilities.  

If the examiner finds that he or she is unable to provide one or more of the requested opinions without resorting to speculation, the reasons and bases for this should be noted, and any evidence necessary to provide the requested opinions should be identified. 

3.  Schedule the Veteran for a VA internal medicine examination.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the record, the examiner should provide an opinion as to the following questions:

a) Does the record confirm that the Veteran was provided Piroxicam (Feldene) or an equivalent drug by VA?

b) Does the Veteran have an additional disability as a result of using Piroxicam (Feldene)?  If so, does this include ulcers, internal bleeding, or anemia?  

c) If the Veteran is determined to have developed ulcers, internal bleeding, or anemia as a result of using Piroxicam (Feldene) provided by VA, was this proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or an event not reasonably foreseeable?

The reasons and bases for all opinions must be provided.  If the examiner finds that he or she is unable to provide one or more of the requested opinions without resorting to speculation, the reasons and bases for this should be noted, and any evidence necessary to provide the requested opinions should be identified. 

4.  Thereafter, the RO/AMC should readjudicate the claims, with consideration of all of the evidence of record, including any evidence added to the file after the January 2009 supplemental statement of the case. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



